DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  wearable sensor is for sensing a user's body and outputting a sensed signal dependent upon one or more biological processes of the user in claim 15-18, 20-29, 31-34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Based on the Specification, as well as claims 19, 30, Examiner notes that the wearable sensor can be PPG, ECG, GSR, EDA ICG, plethysmograph sensor.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15-34 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 15, 27, 34 (the rest by dependency) recite processing signals from a  wearable sensor to “detect a user input signal indicative of the user touching the user's body, or the user touching at least one of the wearable sensors, or relative movement of at least one of the wearable sensors relative to the user's body”. Examiner notes that the Specification does not support determining using a PPG or GSR sensor on the left arm whether the left arm is lifted, or if the right-hand index finger touches the right-hand thumb. It is also not described how the ppg sensor would detect a light touch of the right index finger to the wearable ppg sensor. 
Claim 17 and 29 recite  “wherein said touching is indirect and through clothes”. Examiner notes that the Specification provides no description as to how touching can be detected over thick clothes such as a winter coat or electrically insulating clothing when the wearable sensor is an ECG GSR etc.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 (16-26 by dependency), 27 (28-33 by dependency), and 34 recite “processing the user input signal to identify a user input command” and then recites “processing the one or more sensed signals over a first period of time to detect the user input signal”. It is unclear how a user input signal can be processed before it is detected. Examiner assumes the limitations are reversed. 
Claim 15 (16-26 by dependency), 27 (28-33 by dependency), and 34 recite “processing the one or more sensed signals over the first period of time to remove from the one or more sensed signals at least the detected user input signal over the first period of time, prior to the detection of the one or more bio signals over the first period of time that are determined by the one or more biological processes of the user over the first period of time”. It is unclear what this limitation means. What is the difference between “sensed signal”, “bio signal” and “input signal”?. How can one be removed if they are all dependency on each other?
Claim 15 (16-26 by dependency), 27 (28-33 by dependency), and 34 recite “biological process”. It is unclear what this is. What biological processes are being  are being measured ?
Claim 15 (16-26 by dependency), 27 (28-33 by dependency), and 34 recite “bio signals that are determined by the one or more biological processes”. It is unclear what it means for a biological process to determine a bio signal. Examiner is unsure how to interpret this limitation.
Claim 15 (16-26 by dependency) recites “at least one memory including computer program code” and then recites “the at least one memory and the computer program code”. It is unclear if the code is included in the memory or if the code is distinct/separate from the memory. Examiner assumes that the code is included in the memory.
Claim 15 (16-26 by dependency), 27 (28-33 by dependency), and 34 recite “detect… relative movement  of at least one of the wearable sensors relative to the user’s body”. Examiner notes that the “body” has multiple moving parts. The arms, legs, head and thorax can all move independently. It is unclear is the relative movement is relative to a specific body part or not. processing the user input signal to identify a user input command” and then recites “processing the one or more sensed signals over a first period of time to detect the user input signal”. It is unclear how a user input signal can be processed before it is detected. Examiner is unsure how to interpret this limitation.
Claim 17 and 29 recite  “wherein said touching is indirect and through clothes”. Examiner notes that “touching” implies direct contact.  Thus, it is unclear what this limitation means. Is there some porosity in clothing such that some direct contact is maintained? What if the clothing is electrically insulating?
Claim 19 recites “wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform: selecting at least one of the wearable sensors from a group comprising: passive bio signal sensors, active bio signal sensors, electrical bio signal sensors, optical bio signal sensors, plethysmograph sensors, and electrophysiology sensors”. It is unclear how a code, memory and processor can dictate what the sensor is when there is only one sensor. Are there multiple sensors and multiple kinds of sensors?
Claim 20 and 31 recite “multiple skin contact electrodes”. Are skin contact electrodes the wearable sensor or part of the wearable sensor? It is unclear how there can be multiple skin contact electrodes if there is only one sensor. Further examiner notes that wearable optical sensors such as PPG do not have skin contact electrodes. 
Claim 21 and 32 recite “detecting a change in one or more parameters”. It is unclear what parameters the Applicant is referring to as there is insufficient antecedent basis for this limitation. 
Claim 22 and 33 recite “potential differences”. Difference in what? Voltage potential?
Claim 24 recites “disambiguation of the user touching the user's body, the user touching at least one of the wearable sensors, or relative movement of at least one of the wearable sensors relative to the user's body, from changes to the sensed signal caused by movement of the user's body or user's body muscles”. This limitation is unclear as the motions of “of the user touching the user's body”, “the user touching at least one of the wearable sensors”, or “relative movement of at least one of the wearable sensors relative to the user's body” are motions that cause changes to the sensed signal caused by movement of the user's body or user's body muscles. 
Claim 25 recites “input commands modulated onto the one or more bio signals”. It is unclear what this means. As understood by the Examiner, commands represent some action that cause a change in the bio signal. It is unclear who or what is doing the “modulation”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner et al. (US 2016/0313801 – cited by Applicant).
Regarding Claims 15, 27, 34, Wagner teaches: An apparatus method and non-transitory computer readable medium (title; paragraph 0065, non-transitory medium) comprising: at least one processor; and at least one memory including computer program code (figure 2; paragraph 0065); the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: receiving one or more sensed signals from one or more wearable sensors, wherein a wearable sensor is for sensing a user's body and outputting a sensed signal dependent upon one or more biological processes of the user (abstract; bio-potential sensors; i.e. electrical biosensor); processing the one or more sensed signals and detect one or more bio signals that are determined by the one or more biological processes of the user (paragraph 0009 – gestures can be considered a biological process); processing the one or more sensed signals to detect a user input signal indicative of: the user touching the user's body, or the user touching at least one of the wearable sensors, or relative movement of at least one of the wearable sensors relative to the user's body (paragraph 0020, touching fingers together), and processing the user input signal to identify a user input command (paragraph 0078, gesture corresponds to a command); processing the one or more sensed signals over a first period of time to detect the user input signal over the first period of time (figure 7A-7D); and processing the one or more sensed signals over the first period of time to remove from the one or more sensed signals at least the detected user input signal over the first period of time, prior to the detection of the one or more bio signals over the first period of time that are determined by the one or more biological processes of the user over the first period of time (while this limitation is unclear, Examiner believes the limitation relates to removal of artifacts from the signal. Examiner notes that paragraph 0167-0169 mention denoising and removal of motion artifacts among other artifacts in the signal prior to gesture determination).
Regarding Claim 16 and 28, Wagner teaches: a method and apparatus as claimed in claim 15 and 27 wherein receiving one or more sensed signals from one or more wearable sensors comprises receiving one or more sensed signals from one or more wearable sensors that are configured to be worn by a user under a user's clothes (paragraph 0066, fits on a limb, i.e. below shirt sleeve or pant leg; wrist watch is below clothes, i.e. under shirt cuff).
Regarding Claim 17, and 29, Wagner teaches: An apparatus and method as claimed in claim 16, 28, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform: processing the one or more sensed signals to detect a user input signal indicative of the user touching the user's body, or the user touching at least one of the wearable sensors, or relative movement of at least one of the wearable sensors relative to the user's body, wherein said touching is indirect and through the user's clothes (paragraph 0154; pressure sensors and ppg and bio electrical sensors can all detect indirect touching, as stated by the applicant; if the same sensor is mentioned by the prior art it is capable of detecting indirect touching. Electrical sensors will also detect indirect touching as long as there is some electrical connection).
Regarding Claim 18, Wagner teaches: An apparatus as claimed in claim 15, wherein receiving one or more sensed signals from one or more wearable sensors comprises receiving one or more sensed signals from one or more non- invasive bio signal sensors (paragraph 0077; skin sensors, abstract surface sensors; paragraph 0154 mentions sensors known to be non-invasive).
Regarding Claim 19, 30, Wagner teaches: An apparatus and method as claimed in claim 15 and 27, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform: selecting at least one of the wearable sensors from a group comprising: passive bio signal sensors, active bio signal sensors, electrical bio signal sensors, optical bio signal sensors, plethysmograph sensors, and electrophysiology sensors (paragraph 0014,0074, 0154).
Regarding Claim 20, 31, Wagner teaches: An apparatus and method as claimed in claim 15, 27, wherein receiving one or more sensed signals from one or more wearable sensors comprises receiving one or more sensed signals from multiple skin-contact electrodes (paragraph 0014,0074, 0154).
Regarding Claim 21, 32, Wagner teaches: An apparatus and method as claimed in claim 15, 27 wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform: processing the one or more sensed signals to detect a user input signal by detecting a change in one or more measured parameters (figure 7A-7D; detecting change in voltage).
Regarding Claim 22 and 33, Wagner teaches: An apparatus and method as claimed in claim 21, 32 wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform: selecting the one or more measured parameters from a group comprising: potential differences and blood volume (figures 7A-7D – voltage, i.e. potential difference).
Regarding Claim 23, Wagner teaches: An apparatus as claimed in claim 15, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform: processing the one or more sensed signals to detect a user input signal based on detecting a change in one or more measured parameters over time that corresponds to a predefined pattern (paragraph 0009; compare to predefined gestures and identify a known gesture, i.e. patterns in the signal; paragraph 0182, 0198; patterns over times).
Regarding Claim 24, Wagner teaches: An apparatus as claimed in claim 15, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform: disambiguation of the user touching the user's body, the user touching at least one of the wearable sensors, or relative movement of at least one of the wearable sensors relative to the user's body, from changes to the sensed signal caused by movement of the user's body or user's body muscles (While this limitation is unclear, Examiner notes that Wagner teaches denoising the signal, implying that the processor is separating motion noise from gesture motion; paragraph 0167-0169).
Regarding Claim 25, Wagner teaches: An apparatus as claimed in claim 15, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform: processing the user input signal to identify a sequence of user input commands modulated onto the one or more bio signals by the user touching the user's body or the user touching at least one of the wearable sensors, or relative movement of at least one of the wearable sensors relative to the user's body (paragraph 0106 – series of gestures, i.e. sequence; 0109; gesture sequences to correspond to a series of letters).
Regarding Claim 26, Wagner teaches: An apparatus as claimed in claim 15, wherein the apparatus has no user input interface other than the one or more wearable sensors (figure 1A, 1B; no other inputs other than the shown sensors).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY B. SHAH
Primary Examiner
Art Unit 3791



/JAY B SHAH/Primary Examiner, Art Unit 3791